 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 FIDELITY NATIONAL TITLE                               Case No.: 2:18-cv-00214-APG-GWF
   INSURANCE COMPANY,
 4                                                             Order for Status Report
         Plaintiff
 5
   v.
 6
   FIRST AMERICAN TITLE INSURANCE
 7 COMPANY,

 8          Defendant

 9         I granted in part defendant First American Title Insurance Company’s motion to dismiss

10 on October 24, 2018. ECF No. 15. Since that time, there has been no activity in this case.

11         IT IS THEREFORE ORDERED that on or before March 29, 2019, the parties shall file a

12 status report on the remainder of this case.

13         DATED this 5th day of March, 2019.

14

15
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
